DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Drawings
The brief description of at least figure 2 indicates the drawings contain color. Color photographs and color drawings are not accepted unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color.  Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.

Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Objections
Claims 21-23 are objected to because of the following informalities: each of these claims refers to “sequences 11-344” or “compound ID no 11-344”. Since these .  Appropriate correction is required.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 8-11, 18, 21, 25 and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claims recite oligonucleotides which are fragments of naturally occurring DNA or RNA sequences. Specifically, the claims are directed to antisense oligonucleotides that suppress expression of a target gene. This judicial exception is not integrated into a practical application because any additional recited elements (e.g., salts or carriers) do not result in a change of any property or function of the recited oligonucleotides and thus do not provide a markedly different characteristic to the claimed compounds. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements present besides the antisense oligonucleotide.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 21-23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Each of these claims depend from claim 1 and recite compounds of SEQ ID NOs: 11-344. However, as evidenced by table 5 of the specification, SEQ ID NOs: 299-344 do not appear to be complementary to any of SEQ ID NOs: 3-10 and therefore broaden the scope of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 8-13, 16, 18, 19, 26-29, 33 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wheeler et al. (US 2016/0298114, cited on IDS).

compounds have 2'-O-Methylated RNA bases and phosphorothioate bonds and include UACTCGGTCTCG (shown in the sequence listing as SEQ ID NO: 1), which is complementary to instant SEQ ID NOs: 5 and 7; UACTCAGTCTCG (shown in the sequence listing as SEQ ID NO: 2), which is complementary to instant SEQ ID NOs: 6 and 8; UUGGCAATGAUC, which is complementary to instant SEQ ID NO: 9 and UUGGCGATGAUC, which is complementary to instant SEQ ID NO: 10. Each of these sequences is complementary to a region that comprises the 20th nucleotide from the 5’ end. SEQ ID NOs: 1 and 2 are shown in the first two lines of figure 16 as gapmers comprising three 2’-OMe nucleotides, seven deoxynucleotides, and two 2’-OMe nucleotides. These sequences further comprise phosphorothioate linkages. While referred to as “RNAi therapeutics”, Wheeler et al. disclose that these sequences are antisense oligonucleotides (see paragraph 135). With regard to claim 11, Wheeler et al. disclose sequences complementary to the sequences recited in claim 1, and these sequences are assumed to bind to any Myh7 transcript, including those which have other SNPs that are present in other regions in addition to those in SEQ ID NOs: 3-10
Wheeler et al. further disclose and claim (see claims 1-6) a method of downregulating expression of deleteriously mutated alleles using RNAi therapeutics which target common variants of alleles. The method comprises the steps of performing sequencing of subject samples to identify deleterious mutations such as a heterozygous SNP on one strand of the subject sample DNA. The subject samples can be from a patient with hypertrophic cardiomyopathy that has a deleteriously mutated gene. Once .

Claims 1-4, 8-11 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spetzler et al. (US 2016/0319361).
Spetzler et al. disclose oligonucleotide probes, including SEQ ID NO: 402359, which is 30 nucleotides in length and comprises a 22-nucleotide region that is 90% complementary to instant SEQ ID NO: 4. 

    PNG
    media_image1.png
    165
    276
    media_image1.png
    Greyscale

Alignment of SEQ ID NO: 402359 with SEQ ID NO: 4.

    PNG
    media_image2.png
    165
    670
    media_image2.png
    Greyscale

.

Claims 1, 2, 5, 8-11 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khvorova et al. (US 7,691,997).
Khvorova et al. disclose functional and hyperfunctional siRNAs, including SEQ ID NO: 323843, which is identical to a 19-nucleotide portion of instant SEQ ID NO: 6. Since siRNAs are known to comprise a sense strand and a complementary antisense strand, the disclosure of the sense strand of an siRNA inherently discloses an antisense strand that is necessarily 100% complementary to instant SEQ ID NO: 6 over a region of 19 nucleotides. 

    PNG
    media_image3.png
    181
    672
    media_image3.png
    Greyscale

Khvorova et al. do not specifically teach their siRNAs are intended to inhibit Myh7 transcripts or capable of recruiting RNase H, but because Khvorova et al. disclose a sequence satisfying the structural limitations of the claims, the sequence is assumed in the absence of factual evidence to the contrary to have these functional characteristics.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 8-13, 15, 16, 18-20, 24-29, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler et al. as applied to claims 1, 3, 8-13, 16, 18, 19, 26-29, 33 and 34 above and further in view of Albaek et al. (US 2016/0289677) and
Koller et al. (US 2017/0283804).
The teachings of Wheeler et al. are described in the 102 rejection over this reference. Wheeler et al. do not exemplify their sequences with LNA nucleotides, a conjugate group or as a pharmaceutically acceptable salt. However, Wheeler et al. explicitly contemplate each of these modifications.
10 non-nucleotide moiety, therefore these pendant moieties are considered to be conjugate groups.
Wheeler et al. also teach in paragraph 62 that the terms also include locked nucleic acids (e.g., comprising a ribonucleotide that has a methylene bridge between the 2'-oxygen atom and the 4'-carbon atom).
At paragraph 79 Wheeler et al. teach the phrase "Pharmaceutically acceptable salt" includes, but is not limited to, amino acid salts, salts prepared with inorganic acids, such as chloride, sulfate, phosphate, diphosphate, bromide, and nitrate salts, or salts prepared from the corresponding inorganic acid form of any of the preceding.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the sequences taught by Wheeler et al. with a conjugate group and to formulate them as a pharmaceutically acceptable salt. The person of ordinary skill would do so and would expect success because Wheeler et al. explicitly contemplate these modifications and define their oligonucleotides to include conjugate groups. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the oligonucleotides of Wheeler et al. as gapmers comprising LNA nucleotides in the wings. The person of ordinary skill in the art would do so and would expect success because Wheeler et al. teach their sequences as gapmers and specifically teach their sequences can comprise LNA nucleotides and because LNA gapmers are known and conventionally used in the prior art as demonstrated by the teachings of Albaek et al. and Koller et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tracy Vivlemore whose telephone number is (571)272-2914. The examiner can normally be reached Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Tracy Vivlemore
Primary Examiner
Art Unit 1635



/Tracy Vivlemore/Primary Examiner, Art Unit 1635